MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                    FILED
      this Memorandum Decision shall not be
                                                                            Jul 31 2018, 7:55 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                              CLERK
                                                                            Indiana Supreme Court
      the defense of res judicata, collateral                                  Court of Appeals
                                                                                 and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT
      Caryn E. Garton
      Leonard, Hammond, Thoma & Terrill
      Fort Wayne, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      In re the Paternity of Y.S.G.,                            July 31, 2018

      David M. Grimes,                                          Court of Appeals Case No.
                                                                18A-JP-161
      Appellant-Petitioner,
                                                                Appeal from the
              v.                                                LaPorte Superior Court
                                                                The Honorable
      Brooklynn A. Ross,                                        Richard R. Stalbrink, Jr., Judge
                                                                Trial Court Cause No.
      Appellee-Respondent.
                                                                46D02-1708-JP-209



      Kirsch, Judge.


[1]   David M. Grimes (“Father”) appeals the trial court’s order establishing his

      paternity of Y.S.G. (“Child”), granting sole physical and legal custody of Child

      to Brooklynn A. Ross (“Mother”), and permitting Mother to relocate to


      Court of Appeals of Indiana | Memorandum Decision 18A-JP-161 | July 31, 2018                  Page 1 of 20
      Arizona with Child. Father raises several issues on appeal that we consolidate

      and restate as:


              I.       Whether the trial court erred when it found that Mother’s
                       relocation to Arizona was made in good faith and for
                       legitimate purposes and that it was in the best interest of
                       Child to relocate with Mother; and


              II.      Whether the trial court erred when it granted sole legal
                       custody of Child to Mother.


[2]   We affirm in part, reverse in part, and remand.


                                  Facts and Procedural History
[3]   During the fall of 2012, Father and Mother met and began dating. For about

      two years, the parties were in a committed relationship. Shortly after they

      broke up in 2014, Mother moved to Indianapolis and learned she was pregnant.

      Mother then moved back to South Bend with Father. Father works for Notre

      Dame University as an assistant strength coach for the football team, makes

      approximately $60,000 per year, and has worked there for seven years. Tr. at 9-

      10, 31. When Mother moved back to South Bend, she and Father rented a

      home together and later moved into an apartment five minutes from Notre

      Dame where they lived together until Child was born in 2015. After Child’s

      birth, the parties decided to move forward as a family and purchased a home

      with three bedrooms and two bathrooms that was close to Notre Dame’s

      campus. Father was very active in Child’s life and participated in many



      Court of Appeals of Indiana | Memorandum Decision 18A-JP-161 | July 31, 2018   Page 2 of 20
      activities including changing diapers, reading to Child, and providing

      financially for her.


[4]   Around June of 2016, the parties separated, and Mother moved back in with

      her mother, Roslyn Sutton (“Sutton”), in Michigan City, Indiana. Despite the

      distance, Father attempted to see Child as much as possible and would drive to

      Michigan City after football games on Saturday and keep her with him

      overnight until Sunday. Id. at 15. Father made sure that he had all of Child’s

      necessities at his home for when she visited, including food, clothing, toys, and

      books. Id. at 19. Father also made efforts to drive to Michigan City during the

      week to take Child to the park or sometimes dinner. Id. at 15. In January of

      2018, Father added Child to his insurance policy. Due to Mother’s move and

      multiple jobs, many of her family members began to help out, including Sutton,

      who was a significant part of Child’s support system. Id. at 16-17, 83, 113.


[5]   In August 2017, Mother sent a text message to Father and informed him that

      she was going to take a job in Arizona, working as a real estate agent and

      subsequently relocated by herself to Arizona on August 13, 2017. Id. at 20.

      Father was opposed to the move. Id. at 20, 22. Around September 4, 2017,

      Mother took Child to Arizona. Although Mother notified Father of her intent

      to move to Arizona, she did not file notice through the court of her intent to

      relocate. Once in Arizona, Father continued to have contact with Child on the

      phone and through FaceTime. Id. at 23.




      Court of Appeals of Indiana | Memorandum Decision 18A-JP-161 | July 31, 2018   Page 3 of 20
[6]   When Mother was living in South Bend, she was employed as a real estate

      agent at Cressy & Everett. In Arizona, she was employed as a member of an

      expansion team with Jack Bataoel Real Estate. Id. at 59. Mother said that the

      new position in Arizona was a significant pay increase. Id. at 59-60. Mother

      stated that her contract with Jack Bataoel Real Estate provided that if she did

      not make at least $100,000 in the first year, her employer would make up the

      difference; however, the employment contract she provided to the court did not

      contain such a promise. Id. at 59, 131.


[7]   In Mother’s new employment, she was an independent contractor and would

      need to spend at least six hours a day in the office doing work-related activities.

      Id. at 64. During that time, Child would be put in a bilingual daycare located

      close to Mother’s office. Id. At the time of the hearing in this case, Mother

      testified that she was a licensed realtor in Arizona, but was not currently

      receiving any salary and that she did not have any houses on the market in

      Arizona. Id. at 117-18. She said that she had one pending sale and one active

      listing in Indiana. Id. at 127. At the time of the hearing, Mother was living in

      Gilbert, Arizona, a suburb of Phoenix, and, during her time of transition, was

      staying in the vacation home of her previous Indiana employer. Until she could

      start making an income, Mother utilized the money she had saved up from her

      Indiana closings to pay for the move, as well as a generous gift from a friend.

      Id. at 60, 132.


[8]   On August 14, 2017, Father filed with the trial court a petition to establish

      paternity with an attached paternity affidavit signed by both parents. On

      Court of Appeals of Indiana | Memorandum Decision 18A-JP-161 | July 31, 2018   Page 4 of 20
      September 6, 2017, Father filed an emergency petition and objection to

      Mother’s relocation. Later in September, Mother, who was traveling to and

      from Arizona frequently because of the court hearings, returned from Arizona

      to Indiana with Child and allowed Father to have temporary custody of Child

      for approximately three weeks. Father sought accommodation from his work

      and also enrolled Child in a bilingual daycare. Id. at 23-24. During the three

      weeks Father had Child, he arranged for daily contact between Mother and

      Child at 7:00 p.m. via telephone, FaceTime, or Skype. Id. at 51-52. Father

      would also allow Mother to contact Child other times depending on the

      circumstances. Id. at 52.


[9]   A hearing on Father’s petition was held on October 10, and 26, 2017. At the

      hearing, Father testified as to his normal work schedule, which did not include

      August, when Father is at football camp, nor did it include spring break and the

      whole month of May, when Father is completely off work and has time to

      spend with Child. Father testified that on Mondays he would drop Child off at

      daycare around 12:00 p.m. and then go to work until about 5:30 p.m. and pick

      up Child. Id. at 27. Tuesday through Thursday, Father would take Child to

      daycare from about 7:30 a.m. until 9:30 a.m., and then he would go pick her up

      and spend time with her until he would have to go back to work from 12:30

      p.m. until 5:30 p.m., when he would go pick Child up from daycare. Id. at 28.

      Father testified that on Fridays he would drop Child off at daycare at about

      6:00 a.m. and pick her up at about 7:30 a.m. and then be able to spend the rest

      of the day with her either at home or at work. Id. at 28.


      Court of Appeals of Indiana | Memorandum Decision 18A-JP-161 | July 31, 2018   Page 5 of 20
[10]   Father informed the court that many university staff members help with the

       care of Child and that many other football coaches have children, many of

       whom spend time at the athletic facility while their parents work. Id. at 27.

       Father also testified that if he had to go out of town for the weekend he would

       reach out to Sutton in Michigan City to care for Child until he could get home.

       Id. at 25, 28. Father said that although he had contemplated changing jobs in

       the past, he did not foresee moving from Notre Dame at this time and that his

       current job had room for financial growth. Id. at 38-39. Father additionally

       stated that he would not move or take other employment if it meant moving

       away from his daughter. Id. at 39.


[11]   During the hearing, there was testimony given in regard to health, education

       and religion of Child. As to education, Father testified that he would prefer to

       homeschool Child, but after acknowledging that Child was only two years old,

       he stated that there was a nearby Montessori school that Child could attend. Id.

       at 49. Mother testified that for education, she would prefer Child to be in an

       atmosphere with low student-to-teacher ratios and a structured setting such as,

       “homeschooling where it’s multiple children or a small private school.” Id. at

       99-100. However, she did not think that a Montessori school would be a good

       fit for Child. Id. at 99. As for religion, Mother testified that, in general, she and

       Father shared religious beliefs, but that Father leaned more toward the stricter

       side of religion and a stricter interpretation of the Bible. Id. at 103-04. In regard

       to discipline, Father stated that he believed in physical discipline in an

       appropriate setting, including spankings, slaps on the hands, and using a belt.

       Court of Appeals of Indiana | Memorandum Decision 18A-JP-161 | July 31, 2018   Page 6 of 20
       Id. at 51. Mother testified that “[a]s a whole,” she and Father agreed on

       discipline techniques, but that sometimes Father’s disciplining of Child was

       “completely inappropriate,” such as pinching, loudly yelling at Child and

       spanking with a belt numerous times. Id. at 92. Mother recounted a time

       where Father spanked Child multiple times with a belt that made Mother

       afraid. Id. at 93. In reference to medical needs, Mother stated that she and

       Father disagree on some health issues, such as vaccines, and she expressed

       concern that there might be circumstances where she and Father could not

       agree on medical decisions. Id. at 102-03. Father testified that, prior to the

       hearing, he and Mother had been able to communicate and work out all their

       parenting issues. Id. at 55. He also testified that he believed that he and

       Mother could work together and share legal custody. Id. at 50.


[12]   Mother did testify that she was comfortable with Father’s parenting abilities

       and agreed that he was a good dad to Child. Id. at 113. Father also agreed that

       Mother was a good parent and needed to be a part of Child’s life. Id. at 29. He

       also stated that it was his belief that it was in Child’s best interest to remain in

       Indiana where she could “cultivate a relationship with both her parents.” Id.

       On January 10, 2018, the trial court issued an order establishing paternity,

       granting sole legal and physical custody to Mother, and granting Mother’s

       request to relocate. Father now appeals.




       Court of Appeals of Indiana | Memorandum Decision 18A-JP-161 | July 31, 2018   Page 7 of 20
                                       Discussion and Decision
[13]   Mother has not filed an appellee’s brief. When an appellee fails to submit a

       brief on appeal, we apply a less stringent standard of review with respect to the

       showing necessary to establish reversible error. In re Paternity of S.C., 966

       N.E.2d 143, 148 (Ind. Ct. App. 2012), trans. denied. We may reverse if the

       appellant establishes prima facie error, which is an error at first sight, on first

       appearance, or on the face of it. Id. “Moreover, we will not undertake the

       burden of developing legal arguments on the appellee’s behalf.” Id.

       Nevertheless, even under this less stringent standard, we are obligated to

       correctly apply the law to the facts in the record to determine whether reversal

       is warranted. Tisdale v. Bolick, 978 N.E.2d 30, 34 (Ind. Ct. App. 2012).


[14]   Where, as here, the trial court entered findings of fact and conclusions thereon,

       we must first determine whether the record supports the factual findings, and

       then whether the findings support the judgment. M.S. v. C.S., 938 N.E.2d 278,

       281 (Ind. Ct. App. 2010). On appeal, we will not set aside the findings or

       judgment unless they are clearly erroneous, and due regard shall be given to the

       opportunity of the trial court to judge the credibility of witnesses. Id. at 281-82.

       We consider only the evidence favorable to the judgment and the reasonable

       inferences flowing therefrom, and we will neither reweigh the evidence nor

       assess witness credibility. Id. at 282. A judgment is clearly erroneous when

       there is no evidence to support the findings, the findings do not support the

       judgment, or the trial court applies the wrong legal standard to properly found

       facts. Id.

       Court of Appeals of Indiana | Memorandum Decision 18A-JP-161 | July 31, 2018   Page 8 of 20
[15]   “[O]ur [S]upreme [C]ourt has expressed a ‘preference for granting latitude and

       deference to our trial judges in family law matters.’” T.L. v. J.L., 950 N.E.2d

       779, 784 (Ind. Ct. App. 2011) (quoting In re Paternity of Ba.S., 911 N.E.2d 1252,

       1254 (Ind. Ct. App. 2009)). We afford such deference because of trial judges’

       “unique, direct interactions with the parties face-to-face.” Best v. Best, 941

       N.E.2d 499, 502 (Ind. 2011). “Our trial judges are in a superior position to

       ascertain information and apply common sense, particularly in the

       determination of the best interests of the involved children” due to their ability

       “to assess credibility and character through both factual testimony and intuitive

       discernment.” Id. Thus, we “will not substitute our own judgment if any

       evidence or legitimate inferences support the trial court’s judgment. The

       concern for finality in custody matters reinforces this doctrine.” Baxendale v.

       Raich, 878 N.E.2d 1252, 1257-58 (Ind. 2008).


                                                I.       Relocation
[16]   Father argues that the trial court erred in determining that Mother’s relocation

       to Arizona was made in good faith and for legitimate purposes and that it was

       in the best interest of Child to relocate with Mother. Under the relocation

       statutes, a relocating parent must file a notice of intent to relocate and send a

       copy of the notice to any nonrelocating parent. Ind. Code § 31-17-2.2-1(a). If a

       nonrelocating parent objects to the relocation of the child, the parent must, not

       later than sixty days after the receipt of notice from the relocating parent, file a

       motion in opposition to the motion to relocate. Ind. Code § 31-17-2.2-5(a).

       Once a nonrelocating parent has filed a motion in opposition to the relocation

       Court of Appeals of Indiana | Memorandum Decision 18A-JP-161 | July 31, 2018   Page 9 of 20
       of the child, “[o]n the request of either party, the court shall hold a full

       evidentiary hearing to grant or deny a relocation motion [.]” Ind. Code § 31-17-

       2.2-5(b). During this hearing, “[t]he relocating individual has the burden of

       proof that the proposed relocation is made in good faith and for a legitimate

       reason.” Ind. Code § 31-17-2.2-5(c). “If the relocating individual meets the

       burden of proof under subsection (c), the burden shifts to the nonrelocating

       parent to show that the proposed relocation is not in the best interest of the

       child.” Ind. Code § 31-17-2.2-5(d).


[17]   In considering the proposed relocation, the trial court shall take into account

       the following factors:


               (1) The distance involved in the proposed change of residence.


               (2) The hardship and expense involved for the nonrelocating
               individual to exercise parenting time or grandparent visitation.


               (3) The feasibility of preserving the relationship between the
               nonrelocating individual and the child through suitable parenting
               time and grandparent visitation arrangements, including
               consideration of the financial circumstances of the parties.


               (4) Whether there is an established pattern of conduct by the
               relocating individual, including actions by the relocating
               individual to either promote or thwart a nonrelocating
               individual’s contact with the child.


               (5) The reasons provided by the:


               (A) relocating individual for seeking relocation; and

       Court of Appeals of Indiana | Memorandum Decision 18A-JP-161 | July 31, 2018   Page 10 of 20
               (B) nonrelocating parent for opposing the relocation of the child.


               (6) Other factors affecting the best interest of the child.


       Ind. Code § 31-17-2.2-1(b). The “[o]ther factors affecting the best interest of the

       child” include the statutory factors relevant to an initial custody order or

       modification thereof, such as the child’s age and sex; the parents’ wishes; the

       child’s wishes; the child’s relationship with parents, siblings, and other persons

       affecting the child’s best interests; and the child’s adjustment to home, school,

       and the community. Ind. Code § 31-17-2-8.


[18]   In challenging the trial court’s order allowing Mother to relocate with Child,

       Father contends that the trial court erred in finding that Mother’s proposed

       relocation was being made for a legitimate purpose. Father alternatively

       contends that even if the proposed relocation was being made for a legitimate

       purpose, the trial court erred in finding that the proposed relocation was in

       Child’s best interests.


[19]   No explicit criteria exist to determine whether a relocation is made in good

       faith and for a legitimate reason; however, “more than a mere pretext” is

       required. T.L., 950 N.E.2d at 787. Relocating to be near family members or for

       employment are commonly acceptable reasons to support good faith and

       legitimacy. Id. at 787-88. “While the trial court may consider noncompliance

       with the notice provision and obstruction of parenting time as indicative of a

       parent’s insidious intent, . . . these facts, of themselves, are not dispositive of the

       issue of a good faith, legitimate reason for relocating.” Gold v. Weather, 14

       Court of Appeals of Indiana | Memorandum Decision 18A-JP-161 | July 31, 2018   Page 11 of 20
       N.E.3d 836, 842 (Ind. Ct. App. 2014), trans. denied. Therefore, while Mother’s

       noncompliance with the notice requirements does not automatically

       demonstrate a lack of good faith or legitimacy, that noncompliance,

       nevertheless, may be considered as a factor in the trial court’s determination of

       whether Mother was able to prove her move was in good faith and for

       legitimate reasons.


[20]   Here, the trial court acknowledged Mother’s noncompliance with the notice

       requirements under the statute, finding that she was unaware of the

       requirements, but that she did notify Father personally of her wish to move.

       Appellant’s App. Vol. II at 58. Mother testified that the main reason that she

       wished to relocate to Arizona was to pursue an employment opportunity.

       Mother worked as a real estate agent and had executed a contract with Jack

       Bataoel Real Estate in Arizona to work as a member of an expansion team and

       possibly become the expansion team leader for the greater Phoenix area. Tr. at

       59. Prior to her move to Arizona, Mother had sought out other employment

       opportunities in northern Indiana over a two-year period and was not able to

       find a local opportunity comparable to her employment offer in Arizona. Id. at

       115-16. Mother stated that the new position in Arizona was a significant pay

       increase from what she made while working in northern Indiana. Id. at 59-60.

       Mother stated that the opportunity for higher pay was due to home values being

       higher and more clients available in the Phoenix area. Id. at 60. In Mother’s

       new employment, she would be considered an independent contractor and

       would only need to spend about six hours a day in the office doing work-related


       Court of Appeals of Indiana | Memorandum Decision 18A-JP-161 | July 31, 2018   Page 12 of 20
       activities. Id. at 64. During that time, Child would be put in a bilingual

       daycare located close to Mother’s office. Id. Mother testified that, by living in

       Arizona, Child will be exposed to more cultural experiences than are available

       in northern Indiana. Id. at 65. “[I[t is common in our society that people move

       to live near family members, for financial reasons, or to obtain or maintain

       employment,” and “we infer that these and similar reasons . . . are what the

       legislature intended in requiring that relocation be for ‘legitimate’ and ‘good

       faith’ reasons.” T.L., 950 N.E.2d at 787-88. We conclude that the trial court

       did not err when it found that Mother’s relocation was made in good faith and

       for a legitimate reason.


[21]   Once the trial court found that Mother’s request to relocate was made in good

       faith and for legitimate reasons, the burden switched to Father to prove that the

       proposed relocation was not in Child’s best interest. See Ind. Code § 31-17-2.2-

       5(d). The first factor to consider under the relocation statute is the distance of

       the proposed relocation. Ind. Code § 31-17-2.2-1(b)(1). Evidence was

       presented that the proposed relocation to Arizona from Indiana involves a

       significant distance. There was also evidence that a relocation of such a

       substantial distance would cause hardship and additional expense for Father

       when he exercises visitation rights with Child because the distance between

       Indiana and Arizona is so great. Ind. Code § 31-17-2.2-1(b)(2) (second factor is

       hardship and expense for nonrelocating individual to exercise parenting time).

       The distance of the move would make it extremely difficult for Child and

       Father to have an ongoing relationship because Father would no longer be able


       Court of Appeals of Indiana | Memorandum Decision 18A-JP-161 | July 31, 2018   Page 13 of 20
       to have parenting time with Child on the weekends or midweek as he had been

       able to do prior to Mother’s relocation. We have previously held that

       relocation was in a child’s best interest where the parent-child relationship

       could be maintained long-distance through use of telecommunications in

       addition to in-person visitation. Gold, 14 N.E.3d at 845 (relocation from

       Indiana to Georgia allowed because modern technology, in addition to in-

       person visitation, made it feasible for the nonrelocating parent to maintain a

       meaningful relationship with the child); Keitzman v. Keitzman, 992 N.E.2d 946,

       950 (Ind. Ct. App. 2013) (allowing relocation to China where the nonrelocating

       parent’s relationship with the child could be preserved through use of

       telecommunications and exclusive parenting time during the child’s visits to the

       United States). However, in the present case, although Father and Child would

       be able to communicate through the use of telecommunications, the move

       would greatly impinge on Father’s ability to have in-person visitation on a

       regular basis and enjoy weekend and midweek visitation with Child due to the

       distance of the relocation.


[22]   As to the fourth factor to be considered, evidence was presented that Mother

       had never attempted to withhold time with Child from Father, and she testified

       that she would support and continue to further the relationship between Father

       and Child after her relocation. Tr. at 98. As to the reasons provided for Father

       opposing relocation, Father objected to Mother’s move due to the expense and

       inconvenience of traveling between Arizona and Indiana for visitation and the

       feasibility of maintaining a close relationship with Child from such a long


       Court of Appeals of Indiana | Memorandum Decision 18A-JP-161 | July 31, 2018   Page 14 of 20
       distance. Mother’s stated reason for relocating was for her new employment in

       Arizona.


[23]   As to the “[o]ther factors affecting the best interest of the child,” see Ind. Code

       §§ 31-17-2.2-1(b)(6), 31-17-2-8, the evidence showed that: (1) Mother has been

       Child’s primary caregiver since Child’s birth; (2) Child was only two years old

       at the time of the court proceedings in this case; (3) Child has a strong bond

       with both parents; (4) both parents wished to have primary custody of Child; (5)

       Child was not involved in any activities in Indiana and had not yet started

       school; (6) Child had a very close relationship with Sutton, her maternal

       grandmother, and other members of Mother’s family in Indiana; (7) Father had

       no other family in Indiana, but did have some cousins with young children who

       lived in Arizona, and Mother had been in contact with them; and (8) at the time

       of the hearing, Mother had not yet made any money in Arizona and was living

       in the vacation home of a previous employer. This evidence indicated that

       Mother was removing Child from Father and other close family members to an

       area where there was little or no support system for her and Child. Mother

       testified that relocation would improve her financial situation and, by

       implication, Child’s, which may or not be the case because Mother was not yet

       making an income in her new employment at the time of the hearing, and her

       testimony regarding her possible $100,000 salary was not supported by the

       employment contract entered into evidence. Tr. at 59, 131. Based on the

       evidence presented, Mother’s relocation to an area far from Father and

       Mother’s family, who have been the basis of the support system for Mother and


       Court of Appeals of Indiana | Memorandum Decision 18A-JP-161 | July 31, 2018   Page 15 of 20
       Child, for new employment that raises questions regarding its certainty of

       financial improvement is not in the best interests of Child. Father has shown

       prima facie error in the trial court’s conclusion that relocation was in Child’s

       best interests. We, therefore, reverse the trial court’s determination granting

       Mother’s request to relocate with Child and remand for proceedings consistent

       with this opinion.


                                             II.      Legal Custody
[24]   Father argues that the trial court erred when it granted sole legal custody of

       Child to Mother. “Upon finding that a man is [a] child’s biological father, the

       court shall, in the initial determination, conduct a hearing to determine the

       issues of support, custody, and parenting time.” Ind. Code § 31-14-10-1.

       Indiana Code section 31-14-13-2.3(a) states that a trial court may award legal

       custody of a child jointly if the court finds that an award of joint legal custody

       would be in the best interest of the child. In determining if joint legal custody

       would be in the best interest of the child, the trial court should consider the

       following:


               (1) the fitness and suitability of each of the persons awarded joint
               legal custody;


               (2) whether the persons awarded joint legal custody are willing
               and able to communicate and cooperate in advancing the child’s
               welfare;


               (3) the wishes of the child, with more consideration given to the
               child’s wishes if the child is at least fourteen (14) years of age;

       Court of Appeals of Indiana | Memorandum Decision 18A-JP-161 | July 31, 2018   Page 16 of 20
               (4) whether the child has established a close and beneficial
               relationship with both of the persons awarded joint legal custody;


               (5) whether the persons awarded joint legal custody:


               (A) live in close proximity to each other; and


               (B) plan to continue to do so;


               (6) the nature of the physical and emotional environment in the
               home of each of the persons awarded joint legal custody; and


               (7) whether there is a pattern of domestic or family violence.


       Ind. Code § 31-14-13-2.3(c).


[25]   Here, the record reflects that Child was only two years old at the time of the

       proceedings, but had a close bond with both parents. The parties would not be

       living in close proximity to each other since Mother was relocating to Arizona

       and would have sole physical custody of Child, and Father was remaining in

       Indiana. The evidence further showed that there were some differences in the

       parties’ beliefs for Child’s educational needs, religion, discipline, and medical

       needs. Father testified that he would prefer to homeschool Child, but also

       expressed interest in sending her to a nearby Montessori school. Tr. at 49.

       Mother testified that for education, she would prefer Child to be in an

       atmosphere with low student-to-teacher ratios and a structured setting such as,

       “homeschooling where it’s multiple children or a small private school,” but she

       did not think that a Montessori school would be a good fit for Child. Id. at 99-

       Court of Appeals of Indiana | Memorandum Decision 18A-JP-161 | July 31, 2018   Page 17 of 20
       100. As for religion, Mother testified that, in general, she and Father shared

       religious beliefs, but she also said that Father leaned more toward the stricter

       side of religion and a stricter interpretation of the Bible, and she could envision

       a situation where one of them would have to make religious decisions alone.

       Id. at 103-04. As to discipline, Father stated that he believed in physical

       discipline in an appropriate setting, including spankings, slaps on the hands,

       and using a belt. Id. at 51. Mother testified that “[a]s a whole,” she and Father

       agreed on discipline techniques, but that sometimes Father’s disciplining of

       Child was “completely inappropriate,” such as pinching, loudly yelling at Child

       and spanking with a belt numerous times. Id. at 92. In regard to medical

       needs, Mother stated that she and Father disagreed on some health issues, such

       as vaccines, and she expressed concern that there might be circumstances where

       she and Father could not agree on medical decisions and that Father might not

       be able to recognize when medical intervention was necessary. Id. at 102-03.

       Based on the record before us, the evidence supported the trial court’s

       determination, and we conclude that it did not err when it granted sole legal

       custody to Mother.


[26]   Affirmed in part, reversed in part, and remanded.


       Bradford, J., concurs.


       Baker, J., dissenting in part with separate opinion.




       Court of Appeals of Indiana | Memorandum Decision 18A-JP-161 | July 31, 2018   Page 18 of 20
                                                   IN THE
           COURT OF APPEALS OF INDIANA

       In re the Paternity of Y.S.G.,                            Court of Appeals Case No.
                                                                 18A-JP-161
       David M. Grimes,
       Appellant-Petitioner,

               v.

       Brooklynn A. Ross,
       Appellee-Respondent



       Baker, Judge, dissenting in part.


[27]   I respectfully dissent from the majority’s conclusion that the trial court erred in

       finding that relocation is in Child’s best interests. This is a very close case with

       substantial evidence supporting each parent’s position, with statutory factors

       falling on both sides of the issue, and with two good parents trying to do what

       they respectively believe is best for their child.


[28]   I believe that in such a close case—especially given that the majority agrees that

       the trial court properly granted sole legal custody to Mother—it is incumbent

       Court of Appeals of Indiana | Memorandum Decision 18A-JP-161 | July 31, 2018          Page 19 of 20
upon us to defer to the trial court’s assessment of the witnesses and evidence.

As the majority correctly observes, we grant especially wide latitude and

deference to trial judges in family law matters—for good reasons. It is in

precisely close cases such as this one that I believe we must hew closely to our

standard of review. In this case, I believe that the standard requires us to affirm

in full. Therefore, I respectfully dissent from the majority’s ruling regarding

whether relocation is in Child’s best interests.




Court of Appeals of Indiana | Memorandum Decision 18A-JP-161 | July 31, 2018   Page 20 of 20